Case 18-35113        Doc 53-1     Filed 07/01/21 Entered 07/01/21 20:05:35                Desc Exhibit
                                 Notice of Hearing Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION C

     IN THE MATTER OF                                 IN PROCEEDINGS
                                                      UNDER CHAPTER 13
     BENJAMIN A SCHMIDT
     JESSICA L MCKANE,                                CASE NO. 18-35113
                                                      JUDGE: LaShonda A Hunt
                     DEBTORS


                                       NOTICE OF MOTION

Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076
Notified via US Postal Service
Benjamin A Schmidt, 2826 Cranston Circle, Yorkville, IL 60560
Jessica L McKane, 2826 Cranston Circle, Yorkville, IL 60560

        Please take notice that on July 16, 2021 here at the hour of 10:15 a.m. or as soon
thereafter as I may be heard, I shall appear before the Honorable Judge LaShonda A Hunt or
before any other Bankruptcy Judge who may be presiding in his/her place and stead and shall
then and there present the accompanying motion. At that time and place you may attend if you
so choose.

This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/join. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

Meeting ID and passcode. The meeting ID for this hearing is 161 165 5696 and the
passcode is 7490911. Additional information can be found on Judge Hunt’s webpage on the court’s
website: https://www.ilnb.uscourts.gov/content/judge-lashonda-hunt.

If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
Case 18-35113      Doc 53-1     Filed 07/01/21 Entered 07/01/21 20:05:35           Desc Exhibit
                               Notice of Hearing Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of the above
and foregoing document to be served upon the following on 7/1/21:


                                     Respectfully Submitted,


                                     _/s/ Michael N. Burke_______________
                                     Richard B. Aronow 3123969
                                     Michael N. Burke 6291435
                                     Mike Kalkowski 6185654
                                     LOGS Legal Group LLP
                                     2121 Waukegan Road, Suite 301
                                     Bannockburn, IL 60015
                                     (847) 291-1717
                                     Attorneys for Movant
                                     18-087834

Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076

Notified via US Postal Service
Benjamin A Schmidt, 2826 Cranston Circle, Yorkville, IL 60560
Jessica L McKane, 2826 Cranston Circle, Yorkville, IL 60560


The firm of LOGS Legal Group LLP is a debt collector. This is an attempt to collect a
debt. Any information may be used for that purpose. If your personal liability for this
debt has been extinguished, discharged in bankruptcy or if a court order prohibits
collecting this debt from you personally, then this is an attempt to enforce the Movant’s
rights with respect to the property addressed herein, and it is not an attempt to collect the
debt from you personally.
